Citation Nr: 1436390	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizoaffective disorder, history of paranoid schizophrenia.  

2.  Entitlement to a rating in excess of 70 percent for schizoaffective disorder, history of paranoid schizophrenia.  

3.  Entitlement to a total disability rating due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's service-connected schizophrenia to 50 percent disabling.  

The Board's decision below finds that based on the evidence of record the Veteran's service-connected schizophrenia meets the criteria for a 70 percent disability evaluation; however, given that the record indicates that additional development is also needed, and that development could result in a higher rating, the Board has remanded the issue of entitlement to service connection for a rating greater than 70 percent for schizophrenia to the RO. AB v. Brown, 6 Vet.App. 35, 38 (1993) (remarking that "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation").  Thus, the issue on appeal has been adjusted as indicated on the Title page.

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Board finds that the Veteran has reasonably raised a claim of entitlement to service connection for TDIU. Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the issue of entitlement to a rating in excess of 70 percent for service-connected schizoaffective disorder, history of paranoid schizophrenia and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected schizoaffective disorder, history of paranoid schizophrenia has resulted in occupational and social impairment with deficiencies in work, family relations, judgment, thinking and mood due to symptoms including impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and intermittently illogical, obscure or irrelevant speech.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-connected schizoaffective disorder, history of paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

In light of the favorable decision to grant an increased rating and remand for further development, a detailed discussion regarding VA's duties to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

II.  Increased Ratings - Laws and Regulations  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Ratings for disability due to schizophrenia are assigned based on the general rating formula for mental disorders found at 38 C.F.R. § 4.130 (2013).  The Veteran's service-connected schizoaffective disorder, history of paranoid schizophrenia disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203.  Under DC 9203, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

That portion of the schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

In rating a claimant's psychiatric disabilities, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission are to be considered.  38 C.F.R. § 4.126(a) (2013).  The rating shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

III.  Analysis

Service connection was established for schizoaffective disorder, history of paranoid schizophrenia, effective May 1, 1970 and a 50 percent rating was assigned at that time.  Prior to the January 2011 claim that led to this appeal, the AOJ last denied a claim for an increased rating in a February 1973 rating decision.  The Veteran did not appeal that decision and no new and material evidence was received within one year of that decision.  The relevant temporal focus for the Veteran's current claim is therefore from January 2010 to the present.

A March 2010 VA outpatient record notes that the Veteran reported being anxious about work, that he could not find alternative work, and that he was looking forward to retirement.  That treatment record recorded a GAF score of 60.  A June 2010 VA outpatient record documents that the Veteran was suffering from stumbling and tremors as a result of the prescribed medications he was taking for his disability.  

In February 2011, the Veteran, his wife, his children, co-workers, and friends, wrote letters that were associated with his file.  The statements generally describe the Veteran's characteristics before going to Vietnam, what happened in Vietnam, his condition after Vietnam, and that his disability has been worsening in recent years.  

The Veteran underwent a VA examination relative to his claim for an increased rating in February 2011.  The examiner noted that the Veteran lacks concentration and is paranoid.  He noted that the Veteran does not have problems with chores, personal hygiene, shopping, self-feeding, or dressing.  He did note that the Veteran has increased difficulty in performing tasks and his paranoia was increasing.  The examiner specifically noted that the Veteran was afraid he might be let go from his job.  He ultimately opined that the Veteran displayed occupational and social impairment with reduced reliability and productivity in judgment, thinking, family relations, work, and mood.  

The Veteran underwent an additional VA examination in November 2011.  The November 2011 VA examiner concluded that the Veteran displayed symptoms of anxiety, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and that his speech was intermittently illogical, obscure or irrelevant.  The examiner opined that there was occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  He provided a GAF score of 49.

The Veteran's spouse also submitted a statement in December 2011.  In this statement she indicated that the Veteran was employed until October 2011 when his disability caused him to lose his employment.  The Veteran's spouse indicated that her husband became "so paranoid that everyone was against him, didn't trust his judgment that he couldn't take the pressure anymore."  The Veteran's spouse indicated that he has not worked since October 2011.

In February 2012 another VA examination was conducted.  The VA examiner reiterated his November 2011 opinion, indicating that there was occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

On review, and considering all evidence to include VA examinations and referenced lay statement, the Board finds the Veteran's disability picture to more nearly approximate a 70 percent rating.  That is, he has shown symptoms of anxiety, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and that his speech was intermittently illogical, obscure or irrelevant.  And occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood has been established by the record.

In making this decision the Board acknowledges the February 2011 VA examination opinion that the Veteran displayed occupational and social impairment with reduced reliability and productivity in judgment, thinking, family relations, work, and mood.  The Board concludes the more recent VA examinations, considered with the credible lay statements, to be more probative of the Veteran's current disability picture.  

As discussed below, the Board is remanding for an additional examination to determine whether a rating greater than 70 percent is warranted.  Thus, determination of a 100 percent scheduler rating and extraschedular rating under 38 C.F.R. § 3.321 is deferred pending the development requested herein.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating of 70 percent, for schizoaffective disorder, history of paranoid schizophrenia, is granted, subject to laws and regulations governing the award of monetary benefits.


REMAND

As set forth above, the decision herein grants a 70 percent rating for schizoaffective disorder, history of paranoid schizophrenia.  Review of the claims folder, however, suggests that the Veteran's disability may have worsened since his last VA examination in February 2012.  That is, the Veteran was hospitalized in March 2012 for delirium and was found to be incompetent for VA purposes in July 2012.  Under these circumstances, the Board finds an additional examination is warranted to determine if his disability is worse than the 70 percent evaluation evidenced by the record.  See 38 C.F.R. § 3.327 (2013).

Given that the Board has determined that the Veteran has raised a claim of TDIU in connection with his increased rating claim, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any pertinent VA, and/or private treatments records of the Veteran any psychiatric disorder, including schizoaffective disorder since March 2012 and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of the disability on appeal.  The claims file must be provided to the examiner, and the examiner must annotate the examination report as to whether he/she reviewed the claims file.  The examiner must provide findings and explanations (to the extent necessary) as to all disability resulting from the Veteran's service connected schizoaffective disorder.  All appropriate tests and studies should be conducted.  

3.  The Veteran should be scheduled for an appropriate VA examination.  The examiner should review the Veteran's claims file.  A notation to the effect that this record review took place should be included in the report.  The examiner should provide an opinion as to whether the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment and/or his ability to function in an occupational environment, either alone or in aggregate.

If the examiner finds the Veteran is able to secure or follow substantially gainful employment or function in an occupational environment, the examiner should suggest the type of or types of employment in which the Veteran would be capable of engaging in with his current service connected disabilities, given his current skill set and educational background. All indicated tests and studies are to be performed. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4. Then, the AOJ should review the claims file in light of the explanation that the Board has provided in the body of this Remand as to why the Board is remanding the case.  If the Board's remand directives have not been followed, the AOJ should take any necessary action to ensure substantial compliance with the Board's directives.  

5.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the AOJ should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


